Order
Per Curiam
Thomas Reavis appeals from the circuit court’s judgment finding in his favor on the issue of liability on his property damages claim against Derek Tonks but awarding him zero damages. Reavis alleges error in the court’s determination of damages and its application of the statute allowing credit for advance payments against tort liability judgments. Upon review of the briefs and the record, we find no error and affirm the judgment. We have provided the parties with a Memorandum explaining the reasons for our decision because a published opinion would have no precedential value. Rule 84.16(b). Affirmed.